Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2008

Stanley v. Hogsten
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3940




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Stanley v. Hogsten" (2008). 2008 Decisions. Paper 1251.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1251


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-3940


                                DARNELL STANLEY,
                                           Appellant

                                             v.

                         KAREN F. HOGSTEN, Warden;
                     NANCY GOLDY; R. ENDERS; J. ZIELINSKI



                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 06-cv-01744)
                       District Judge: Honorable Yvette Kane


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 22, 2008

               Before: AMBRO, FUENTES and FISHER, Circuit Judges

                              (Opinion filed May 8, 2008)


                                       OPINION


PER CURIAM

      Appellant Darnell Stanley, an inmate currently incarcerated at the Federal

Correctional Institution at Allenwood (“FCI-Allenwood”) in White Deer, Pennsylvania,

appeals the denial of his petition for a writ of mandamus. For the following reasons, we
will affirm.

       Stanley was sentenced in the Superior Court of the District of Columbia and

subsequently transferred to the custody of the Bureau of Prisons (“BOP”) pursuant to the

National Capital Revitalization and Self-Government Improvement Act of 1997, Pub. L.

No. 105-33, § 11201, 111 Stat. 251, 734. In August 2006, Stanley requested that the

District of Columbia criminal procedure and court rules be provided and maintained in

the law library. Stanley was informed that the prison law library was not required to

provide this publication, but that he could purchase the publication on his own, request it

from the Lewisburg Prison Project, or request it from the Senate Printing and Document

Services office.

       In September 2006, Stanley filed a petition for a writ of mandamus pursuant to 28

U.S.C. § 1361 in the District Court requesting the court to order the respondents to

provide a copy of the “District of Columbia Official Code 2001 Edition for the [Superior

Court – Criminal Procedure Court] ‘Rules’ Preliminary Proceedings . . . .” Stanley

contended that he was working on a petition for a writ of certiorari and needed this

publication for this petition. Stanley further contended that withholding this publication

violated his constitutional right of access to the courts. The appellees responded to the

petition and argued that it should be denied because they had no clear duty to act under

the applicable BOP regulations and because Stanley had other adequate remedies

available to him.

       The District Court denied the petition, holding that Stanley had not shown that

                                             2
there was no other means by which he could obtain the desired relief. The District Court

further held that Stanley did not have a clear and indisputable right to receive the

materials from the respondents because, under the applicable BOP regulations, that

responsibility belonged to the District of Columbia. This timely appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291. We review a court’s mandamus

decision for abuse of discretion, but we review non-discretionary elements de novo.

Stehney v. Perry, 101 F.3d 925, 929 (3d Cir. 1996). Mandamus “is intended to provide a

remedy for a plaintiff only if he has exhausted all other avenues of relief and only if the

defendant owes him a clear nondiscretionary duty.” Heckler v. Ringer, 466 U.S. 602, 616

(1984) (discussing the common-law writ of mandamus, as codified in 28 U.S.C. § 1361).

See also Stehney, 101 F.3d at 934 (mandamus relief is a drastic remedy only to be

invoked in extraordinary circumstances).

       Stanley has not demonstrated that the drastic remedy of mandamus relief is

appropriate here. Stanley clearly has alternative means to obtain the relief sought. For

instance, he could pursue a civil action for declaratory or injunctive relief against the

appellees. Because Stanley has other potential avenues of relief available to him, we

need not address whether he has a clear and indisputable right to the relief sought.

       In light of the foregoing, we conclude that the District Court did not abuse its

discretion in denying Stanley’s mandamus petition, and we will affirm the judgment of




                                              3
the District Court.1




   1
       Stanley’s motion to supplement the record is denied.

                                             4